Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/389,589, and Amendment filed on 02/25/2021. Claims 1 and 9 have been previously canceled. Claims 2, 4, 10-12 and 13  have been amended. Claims 17-20 have been newly created. Claims 2-8 and 10-20 remain pending the application.
2. Objections of claims 2, 4, 8, 10-11 and 13 have been withdrawn based on Applicant’s amendment.
3. Rejections of claims 2-5, 7 and 10 under 35 U.S.C. 102(a)(1) have been withdrawn based on Applicant’s amendment.
4. Rejection 2 under 35 U.S.C. 112(b) has been withdrawn based on Applicant’s amendment.
	5. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment. 

Election/Restrictions
5. Newly submitted claims 18-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons, above claims raise the new issues of new matters: independent input interfaces; an independent output interface; bus switching circuit for coupling a plurality of independent bus lines; bus lines including internal bus lines for information exchange; input/output (IO) bus lines (emphasis added). Please also see below more details.
6.  Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-8, 10-17 (Group 1), drawn to selecting a group of electronic components operable below a cumulative radiation exposure threshold, classified in cpc group G01R 31/003.
II.	Claims 18-20 (Group 2), drawn to a radiation tolerant electronic system architecture comprising a bus switching circuit for coupling a plurality of independent bus lines between the channels, classified in cpc group H03K 19/01 (emphasis added).
7.  Inventions 2-8, 10-17 (Group 1) and 18-20 (Group 2) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Group 1) as claimed does not require the particulars of the subcombination as claimed, because Group 1 does not require a bus switching circuit for coupling a plurality of independent bus lines (emphasis added). The subcombination (Group 2) has separate utilities such as, but not limited to: independent input interfaces; an independent output interface; bus switching circuit for coupling a plurality of independent bus lines; bus lines including internal bus lines for information exchange; input/output (IO) bus lines (emphasis added).
7.  Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not required, 
8. Since applicant has received an action on the merits for the originally presented/elected invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 18-20 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel (U.S. Patent 6,938,183) in view of Baumann et al. (U.S. Patent 9,275,747).
11.  As to claims 2 (currently amended) Bickel discloses a method for a radiation tolerant electronic system subject to cumulative (col.2, ll.30-43; col.13, ll.7-13) and single event radiation effects (col.1, ll.27-38; col.4, ll.34-55; col.8, ll.26-33; col.9, ll.27-33), the method comprising:
selecting a group of electronic components capable of being operable without fault below a cumulative radiation exposure threshold (the present invention is advantageous in that it allows the use of full speed, commercial, non-radiation hardened components to be used in a system operating in a fault inducing environment, operating through single and multiple faults and preventing fault propagation (selecting a group of electronic components capable of being operable without fault below a cumulative radiation exposure threshold) in the presence of multiple fault scenarios - col.3, ll.60-67); and
implementing a circuit architecture employing said group of electronic components, wherein the circuit architecture is configured to be tolerant to the single event effects of radiation  (fault tolerant digital processing system 18, shown in Figs.1-2, includes three processor groupings 20 coupled to an output synchronizing circuit 21, which is coupled to a fault logic stage 22; each processor grouping 20 includes a microprocessor 24 (here illustrated as a PowerPC) and an L2 cache 28 (support logic device) and has a plurality of processor grouping inputs and outputs; the 
With respect to claim 2 Bickel does not explicitly describe the method, wherein the cumulative radiation exposure threshold corresponds to a total ionizing dose (TID).
As to claim 2 Baumann in combination with Bickel discloses the method, wherein the cumulative radiation exposure threshold corresponds to a total ionizing dose (TID) (method for deactivating user circuit operation with one or more wide channel sensing transistors biased to an on condition for exposure to total ionizing dose and then to an off condition for measurement and comparison of a leakage current or threshold voltage parameter to a predetermined reference, and a deactivation circuit selectively disables operation of the user circuit if the sensed parameter is greater than or equal to the reference; a sensing circuit determines whether the integrated circuit has been exposed to a predetermined threshold level of TID, and a deactivation circuit to selectively shut down a first user circuit (presumably having suffered a threshold amount of TID exposure by virtue of previously being powered on, in other words, if sensing circuit determines that sensed parameter is below the predetermined threshold level of TID the first user circuit continues being powered on - Abstract; col.9, ll.47-67; col.10, ll.1-18; col.13, ll.59-67; col.14, ll.1-16).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Baumann’s teaching regarding the method, wherein the cumulative radiation exposure threshold corresponds to a total ionizing dose (TID) to modify Bickel’s invention by ensuring that ordinary products 
12.  As to claims 3-5 and 7 Bickel in combination with Baumann recites:
Claim 3 The method, wherein the configured architecture includes a plurality of redundancy channels for executing a circuit function, and wherein each said channel duplicates the circuit function with distinct and different diversity of components from said group of selected electronic components (col.4, ll.62-67; col.5, ll.1-6; col.5, ll.15-24);
Claim 4 The method, wherein the configured architecture includes a detecting and diagnosing mechanism configured in each channel wherein each channel may detect abnormal operation in any channel and provide reconfiguration information to activate or de-active channels (col.7, ll.15-64; col.8, ll.54-63; col.11, ll.48-67; col.12, ll.1-31);
Claim 5 The method, wherein the channels are arranged to form a triple redundancy core of active channels and corresponding spare channels (col.4, ll.46-55; col.5, ll.60-67; col.6, ll.1-5; col.10, ll.66-67; col.11, ll.1-19);
Claim 7 The method, wherein the configured architecture includes bus and power configurators for reconfiguring power and bus signals between channels in response to signals from the diagnosing and detecting mechanism (col.5, ll.24-67; col.6, ll.1-67; col.7, ll.1-64). 
13.  As to claim 10 Baumann in combination with Bickel discloses the method of claim 3 including detecting failure in one of the plurality of channels by a diagnosis unit in a failed channel or channels external to the failed channel (col.4, and providing a reconfiguration signal from decision making units in non-failed channels, based on the detection by the diagnosis units, to remove power to the failed channel  and to apply power to a spare channel (col.4, ll.4-67; col.5, ll.1-20; col.5, ll.43-67; col.6, ll.1-51; col.9, ll.47-67; col.10, ll.1-24; Figs.1-2).
14.  Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bickel and Baumann in view of Hoyt et al. (U.S. Pub. No.: 20150048209). 
With respect to claims 6 and 8 Bickel and Baumann do not explicitly describe the method, including using multilayer shielding wherein each layer of shielding having different materials determined by the diversity of selected components.
As to claims 6 and 8 Hoyt in combination with Bickel and Baumann discloses:
Claim 6 The method, including using multilayer shielding wherein each
layer of shielding having different materials determined by the diversity of selected components (Abstract; ¶¶ 11; 49-52; 114-115; 121-123; 156; 169 Figs.1-4);
Claim 8 The method, wherein the configurators are implemented with passive COTS components selected from one or more of resistors, capacitors and non-electronic relays (¶¶ 119; 169).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hoyt’s teaching regarding the method, including using multilayer shielding wherein each layer of shielding having different materials determined by the diversity of selected components to modify Bickel’s and Baumann’s inventions by using high-z and low-z materials based on sensitivity of different electronic components to the radiation, thereby allowing the cost of shielding .
16.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (“Low power error correction architecture for space”; IEEE Transactions on Nuclear Science, Vol. NS-30, No. 6, December 1983; pages 4333-4338) in view of Baumann.
As to claim 11 Maier discloses a radiation tolerant electronic system architecture (Abstract) comprising:
a plurality of independent circuit channels each duplicating a designated circuit function (in well known fault-tolerance triple modular redundancy (TMR) the same function is performed on identical data by three circuits; in this paper massive redundancy, for example, Moore-Shannon redundancy, as shown in Fig.1, will be used; - page 4334, right column, last ¶; page 4334, left column, ¶¶ 1-3), the channels being divided into groups of active channels and spare channels (the system is restored from hard failures by removing the power from the failed part/s (active channels) and separating it from the system; a powered down spare/s (spare channels) is then powered up to replace the failed part/s; thus, when a part fails from total dose, it is replaced with a powered down spare – Abstract; page 4335, left column, ¶ 3; page 4336, left column, ¶ 1; page 4338, right column, ¶ 3); and 
wherein each said channel duplicates the circuit function to be operable with distinct and different diversity of components from a group of electronic components selected based on one or more criteria related to at least radiation tolerance (carrying extra/spare components which are activated when needed is one method used in space vehicles to assure mission life, using extra/spare powered down unbiased CMOS circuits typically have failure levels an order of magnitude greater that biased circuits (distinct and different diversity of components from a group of electronic components selected based on one or more criteria related to at least radiation tolerance); thus powered down spares can be adapted for use with CMOS in ionizing radiation environments - page 4335, left column, ¶ 3; page 4338, right column, ¶ 4).
With respect to claim 11 Maier does not explicitly describe the method, wherein radiation tolerance is a cumulative radiation exposure threshold corresponding to a total ionizing dose (TID).
As to claim 11 Baumann in combination with Maier discloses the method, wherein radiation tolerance is a cumulative radiation exposure threshold corresponding to a total ionizing dose (TID) (method for deactivating user circuit operation with one or more wide channel sensing transistors biased to an on condition for exposure to total ionizing dose and then to an off condition for measurement and comparison of a leakage current or threshold voltage parameter to a predetermined reference, and a deactivation circuit selectively disables operation of the user circuit if the sensed parameter is greater than or equal to the reference; a sensing circuit determines whether the integrated circuit has been exposed to a predetermined threshold level of TID, and a deactivation circuit to selectively shut down a first user circuit (presumably having suffered a threshold amount of TID exposure by virtue of previously being powered on, in other words, if sensing circuit determines that sensed parameter is below the predetermined threshold level of TID the first user circuit 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Baumann’s teaching regarding the method, wherein radiation tolerance is a cumulative radiation exposure threshold corresponding to a total ionizing dose (TID) to modify Maier’s invention by ensuring that ordinary products designed for non-satellite usage do not qualify for export restrictions per ITAR regulations (col.1, ll.28-36).
17.  Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier in view of Baumann and further in view of Bickel.
With respect to claims 13-14 Maier and Baumann do not explicitly describes the radiation tolerant electronic system architecture that includes bus and power configurators for reconfiguring power and bus signals between channels in response to signals from the diagnosing and detecting mechanism.
As to claims 13-14 Bickel in combination with Maier and Baumann teaches:
Claim 13 The radiation tolerant electronic system architecture that includes a detecting and diagnosing mechanism configured in each of the plurality of channels wherein each channel is able to detect abnormal operation in one or more channels and provide reconfiguration information to activate or de-active channels (col.7, ll.15-64; col.8, ll.54-63; col.11, ll.48-67; col.12, ll.1-31);
 Claim 14 The radiation tolerant electronic system architecture that includes bus and power configurators for reconfiguring power and bus signals between channels in response to signals from the diagnosing and detecting mechanism (col.5, ll.24-67; col.6, ll.1-67; col.7, ll.1-64). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bickel’s teaching regarding the radiation tolerant electronic system architecture that includes bus and power configurators for reconfiguring power and bus signals between channels in response to signals from the diagnosing and detecting mechanism to modify Maier’s and Baumann’s  inventions by providing an improved fault tolerant digital processing system having high reliability (col.2, ll.21-43).
18.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier and Baumann in view of Hoyt. 
With respect to claim 12 Maier and Baumann do not explicitly describe the radiation tolerant electronic system architecture, wherein the components are COTS components.
As to claim 12 Hoyt in combination with Maier and Baumann describes the radiation tolerant electronic system architecture, wherein the components are COTS components (¶¶ 119; 169).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hoyt’s teaching regarding the radiation tolerant electronic system architecture, wherein the components are COTS components to modify Maier’s and Baumann’s inventions by allowing the cost of shielding satellites from radiation to be greatly reduced, while performance is increased, thereby achieving better performance-per-cost (¶¶ 119; 169).
s 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maier and Baumann in view of Bickel and further in view of Hoyt. 
With respect to claims 15-16 Maier, Baumann and Bickel do not explicitly describe the radiation tolerant electronic system architecture that includes diversified multi-layer shielding protections to reduce a total radiation levels.
As to claims 15-16 Hoyt in combination with Maier, Bickel and Baumann recites:
Claim 15 The radiation tolerant electronic system architecture that includes diversified multi-layer shielding protections to reduce a total radiation levels (Abstract; ¶¶ 11; 49-52; 114-115; 121-123; 156; 169 Figs.1-4);
Claim 16 The radiation tolerant electronic system architecture of claim 15, including physically arranging components of respective channels at different angles in the multilayer shielding to minimize common-mode radiation damage (¶¶ 11; 74).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hoyt’s teaching regarding the radiation tolerant electronic system architecture, wherein the components are COTS components to modify Maier’s, Bickel’s and Baumann’s inventions by allowing the cost of shielding satellites from radiation to be greatly reduced, while performance is increased, thereby achieving better performance-per-cost (¶¶ 119; 169).
20.  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bickel  in view of Baumann and further in view of Donnelly (U.S. Patent 10,242,151).
With respect to claim 17 Bickel and Baumann do not explicitly describe the method for implementing a circuit model using the mathematical models of said group of 
As to claim 17 (new) Donnelly in combination with Bickel and Baumann recites the method including prior to selecting said group of electronic components determining for each of a set of electronic components ionizing radiation responses under various radiation conditions to form said group, said group being a subset of the set of electronic components whose radiation responses satisfy threshold radiation levels under said various radiation conditions (Abstract; col.4, ll.17-67; col.5, ll.1-67; col.6, ll.1-67; Figs.1A-1D); applying mathematical models for post-irradiation conditions for each component of the group of the electronic components to determine radiation responses to ionizing radiation (col.5, ll.47-67; col.6, ll.1-27; col.8, ll.37-54; Figs.1A-1D, 2); and implementing a circuit model using the mathematical models of said group of electronic components for simulating response to the ionizing radiation, wherein the implemented circuit model may be tested for robustness to ionizing radiation effects without repeated destructive tests to a corresponding hardware circuit (Abstract; col.2, ll.17-58; col.4, ll.17-67; col.5, ll.1-67; col.6, ll.1-67; col.7, ll.18-67; col.8, ll.37-67; col.9, ll.1-48; claim 1; Figs.1A-1D, 2).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Donnelly’s teaching regarding the method for implementing a circuit model using the mathematical models of said group of electronic components for simulating response to the ionizing radiation, wherein the 

REMARKS
21. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851